FILE COPY




       I, PAM ESTES, Clerk of the Court of Appeals for the Twelfth Court of Appeals District

of the State of Texas, do hereby certify that Gary Ramsey and Sandra Ramsey, Plaintiffs in the

trial court secured an extension of sixty-nine (69) days in which to file Appellants’ Brief in the

following numbered and entitled cause:


Gary Ramsey and Sandra Ramsey

No. 12-16-00155-CV                vs.

Caterpillar Inc.

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 1st day of December
2017, A.D.

                                                 Respectfully yours,

                                                 PAM ESTES, CLERK


                                                 By: ______________________________
                                                     Katrina McClenny, Chief Deputy Clerk